   Case 20-12013-jkf     Doc 13-1 Filed 06/26/20 Entered 06/26/20 13:01:01             Desc
                              Proposed Order Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Chang Hua Wang
                            Debtor(s)                                 CHAPTER 13

NewRez LLC d/b/a Shellpoint Mortgage Servicing
                            Movant

              vs.                                                   NO. 20-12013 JKF

Chang Hua Wang
                            Respondent(s)

Scott F. Waterman
                            Trustee

                                                  ORDER


        Upon consideration of the Objection to Confirmation of the Chapter 13 Plan filed by

 NewRez LLC d/b/a Shellpoint Mortgage Servicing, it is Ordered and Decreed that confirmation is

 denied.



                                                          ________________________________
                                                          Bankruptcy Judge
